894 F.2d 1336
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Effie BOSLEY, Plaintiff-Appellant,v.BUCKEYE FEDERAL SAVINGS, Defendant-Appellee.
No. 89-3971.
United States Court of Appeals, Sixth Circuit.
Feb. 1, 1990.

1
Before NATHANIEL R. JONES and RYAN, Circuit Judges and DOUGLAS W. HILLMAN, Chief District Judge*.

ORDER

2
This matter is before the court upon consideration of appellant's motion to remand the case to the district court on the basis that the appeal from the magistrate's order was to the district court, not this court.


3
A review of the documents before the court indicates that appellant's civil complaint was filed August 4, 1989.  The magistrate on September 21, 1989, denied Buckeye Federal Savings' motion for a more definite statement and directed that Arthur Grant may not represent Effie Bosley until he established his qualifications as an attorney or otherwise obtained leave of the court.  Effie Bosley on October 20, 1989, filed a notice of appeal to the United States District Court.  That notice of appeal was erroneously forwarded to this court and docketed as an appeal to this court.


4
It is ORDERED that the appeal be, and it hereby is, remanded to the district court to which the notice of appeal was directed.



*
 The Honorable Douglas W. Hillman, Chief U.S. District Judge for the Western District of Michigan, sitting by designation